The Court

affirmed the judgment, considering that the record howed an appearance of the defendant on the first day. He could *492not ask .a postponement, and put in a plea, without appearance. It also sufficiently appears that the justice heard the proofs in the cause. The defendant by pleading nil debet, put the plaintiff to the proof of his whole case, and the record says the judgment was rendered “upon a hearing,” after this plea, which must be taken to be a hearing of the case upon proof and allegation.
Bates, for plaintiff.
Frame, for defendant.
Judgment affirmed.